DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1, 3, 6, 9, 12, 15, 18, and 19 is/are objected to because of the following informalities:
Claim 1, line 4: “a heater that is a heat source” is suggested to be “a heater being a heat source”
Claim 1, lines 12-13: “is subjected stepwise according to” is suggested to be “is subjected to a stepwise voltage according to”
Claim 3, lines 4-5: “a first structure that is composed of” is suggested to be “a first structure composed of”
Claim 6, lines 4-5: “a first structure that is composed of” is suggested to be “a first structure composed of”
Claim 9, lines 4-5: “a first structure that is composed of” is suggested to be “a first structure composed of”
Claim 12, lines 4-5: “a first structure that is composed of” is suggested to be “a first structure composed of”
Claim 15, lines 4-5: “a first structure that is composed of” is suggested to be “a first structure composed of”
Claim 18, lines 4-5: “a first structure that is composed of” is suggested to be “a first structure composed of”
Claim 19, line 5: “a heat insulating material that is located between” is suggested to be “a heat insulating material located between”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “wherein the insulating treatment of the conductive member is subjected stepwise according to distance from the high voltage portion” in lines 11-13.  It is unclear whether the insulating treatment process is achieved by subjecting the conductive member to stepwise (voltage) or the conductive member after the insulating treatment is subjected to stepwise (voltage) during the operation of the capillary electrophoresis.
All subsequent dependent claims 2-20 are rejected due to their dependencies on rejected base claim 1.
Claim 2 recites the limitation "and that is made of a first insulating member" in lines 4-5.  It is unclear which limitation “that” refers to.
Claim 3 recites the limitation "and that is made of a second insulating member" in line 5.  It is unclear which limitation “that” refers to.
Claim 4 recites “the chamfer” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “a chamfer.”
Subsequent dependent claims 5-6 are rejected due to their dependencies on rejected base claim 4.
Claim 5 recites the limitation "and that is made of a first insulating member" in lines 4-5.  It is unclear which limitation “that” refers to.
Claim 6 recites the limitation "and that is made of a second insulating member" in line 6.  It is unclear which limitation “that” refers to.
Claim 8 recites the limitation "and that is made of a second insulating member" in lines 4-5.  It is unclear which limitation “that” refers to.
Claim 9 recites the limitation "and that is made of a second insulating member" in line 6.  It is unclear which limitation “that” refers to.
Claim 10 recites “the chamfer” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “a chamfer.”
Subsequent dependent claims 11-12 are rejected due to their dependencies on rejected base claim 10.
Claim 11 recites the limitation "and that is made of a first insulating member" in lines 4-5.  It is unclear which limitation “that” refers to.
Claim 12 recites the limitation "and that is made of a second insulating member" in line 6.  It is unclear which limitation “that” refers to.
Claim 14 recites the limitation "and that is made of a first insulating member" in lines 4-5.  It is unclear which limitation “that” refers to.
Claim 15 recites the limitation "and that is made of a second insulating member" in line 6.  It is unclear which limitation “that” refers to.
Claim 16 recites “the chamfer” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “a chamfer.”
Subsequent dependent claims 17-18 are rejected due to their dependencies on rejected base claim 16.
Claim 17 recites the limitation "and that is made of a first insulating member" in lines 4-5.  It is unclear which limitation “that” refers to.
Claim 18 recites the limitation "and that is made of a second insulating member" in line 6.  It is unclear which limitation “that” refers to.
Claim 19 recites the limitation "and that is made of a second insulating member" in lines 6-7.  It is unclear which limitation “that” refers to.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7-9, 13-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (U.S. Patent Pub. 2006/0000714) in view of Maeshima (U.S. Patent Pub. 2009/0134030).
Regarding claim 1, Kojima teaches a capillary electrophoresis apparatus (Fig. 1; [0015] lines 1-2: a capillary array electrophoresis apparatus) for analyzing a sample by electrophoresis using a capillary (Fig. 1; title: separating and analyzing specimen), the apparatus comprising: 
a heater (Fig. 3: Peltier unit 312) that is a heat source ([0042] line 1: the Peltier unit 312 working as a heat source); 
a conductive member at least part of which is made of metal (Fig. 3; [0042] line 3: an aluminum (Al) plate 308); and 
a high voltage portion (Fig. 14; [0088] line 4: a power source 8121; [0053] lines 1-2: a high voltage of more than 15 kV is applied to the electrode 1305) to which an electrode plug (Fig. 4; [0043] line 7: latches 1303 and 1304) is connected (Fig. 3-4, 14: indicating the latches 1304 and 1305 connected to the power source of a high voltage through the electrode 1305 and the capillary array holder 1201), 
wherein the conductive member is applied with an insulating treatment ([0042] line 4-5: on the Al plate 308 an insulation film is closely adhered so as to prevent an arc discharge).

Kojima does not explicitly disclose wherein the conductive member is in contact with a ground site.  Here, Kojima discloses a “high potential portion” and a “grounding portion” ([0053] lines 8-9), and the grounding portion must be conductive or it cannot be connected to ground.  Referring to Fig. 3-5 and para. [0040], [0043], and [0053], electrodes 1305 and 1308 are held at “a high voltage of more than 15 kV”, so they cannot be the grounding portion.”  In addition, all of the structures surrounding the Al plate 308 in Fig. 3, with the exception of electrode 1305 to which a high potential is applied, must be insulating, or the high voltage of more than 15 KV applied to electrode 1305 of Fig. 4 would also be applied to the entire oven 102, including Peltier unit 312, and no “grounding portion” can exist.  Thus, the conductive Aluminum plate 308 appears to be the “grounding portion.”
However, Maeshima teaches a capillary electrophoretic instrument 1 (Fig. 1; [0018] lines 3-4), including a capillary array 2, a constant-temperature air bath 3, a sample plate 5, a buffer tank 6, an auto sampler 7, an array holder 8, a gel block 9, an electrophoresis ground 10, a gel-filling syringe 12, a light irradiation-analysis portion, a power source 40 and a control computer 50 (Fig. 1; [0039]). The electrophoretic ground 10 is connected to the bottom surface of the casing of the electrophoretic instrument 1 ([0045] lines 5-7). Thus, Maeshima teaches the conductive member (Fig. 1: constant-temperature air bath 3) is in contact with a ground site (Fig. 1: the electrophoresis ground 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kojima by incorporating a ground site in contact with the conductive member, i.e., the Al plate 308 of Kojima or the constant-temperature air bath 3 of Maeshima, as taught by Maeshima because the ground completes the circuit for the applied high voltage for electrophoretic separation and analysis ([0089] lines 1-6).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP 2141(III)(A).

If the designation “wherein the insulating treatment of the conductive member is subjected stepwise according to distance from the high voltage portion” is interpreted as the insulating treatment process being achieved by subject the conductive member to stepwise (voltage), it is deemed to be a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).
If the designation “wherein the insulating treatment of the conductive member is subjected stepwise according to distance from the high voltage portion” is interpreted as the conductive member after the insulating treatment being subjected to stepwise (voltage) during the operation of the capillary electrophoresis, it is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Kojima in view of Maeshima teaches all structural limitations of the presently claimed capillary electrophoresis apparatus including a high voltage portion and a conductive member that is applied with an insulating treatment, and thus the insulating treated conductive member is capable of being subjected to a stepwise voltage according to distance from the high voltage portion.

Regarding claim 2, Kojima teaches the apparatus further comprising: 
a thermostatic bath base (Fig. 3; [0042] line 4: the thermostatic oven 102) to which the heater and the conductive member are attached (Fig. 3: indicating the Peltier unit 312 and the Al plate 308 are attached to the thermostatic oven 102), and that is made of a first insulating member (Fig. 6A; [0055] lines 1-2: the circumference of the thermostatic oven is covered by a heat insulating material 1506), 
wherein the thermostatic bath base is located between the conductive member and the high voltage portion (Fig. 3, 14: indicating the thermostatic oven 102 located between the Al plate 308 and the high voltage power source 8121).

Regarding claim 3, Kojima teaches the conductive member and the high voltage portion are in contact with each other through a first structure (Fig. 8; [0044] lines 3-5: the capillary array is constituted by an array holder portion 401 which attaches the capillary array to the thermostatic oven; Fig. 9; [0044] lines 15-19: in order to set the plurality of capillaries within the thermostatic oven as illustrated, in that while preventing from tangling thereof or from concentrating thereof in a bundle shape, a separator 501 is used) that is composed of a single or a plurality of layers ([0044] line 19: the separator 501 is in a film or plate shape; lines 23-25: the number of separator 501 can be increased depending on the length of the capillary array), and that is made of a second insulating member ([0045] lines 3-9: by means of the holder 401 and the separator 501, even if heat is generated from the capillaries due to the high voltage application on the capillaries during electrophoresis, the heat is dissipated and a temperature increase in the separation medium during the measurement is prevented).

Regarding claim 7, Kojima teaches the capillary electrophoresis apparatus has a second structure made of a third insulating member between the conductive member and the capillary (Fig. 4-5; [0053] lines 2-5: around the electrode there is provided a recess and an insulative rubber is laid out over the recess so as to closely contact with the projection 1401 in the capillary array holder 1201; here the insulative rubber is deemed to be the second structure made of a third insulating member; Fig. 3-4: indicating the insulative rubber between the Al plate 308 and the electrode 1305).

Regarding claim 8, Kojima teaches the apparatus further comprising: 
a thermostatic bath base (Fig. 3; [0042] line 4: the thermostatic oven 102) to which the heater and the conductive member are attached (Fig. 3: indicating the Peltier unit 312 and the Al plate 308 are attached to the thermostatic oven 102), and that is made of a first insulating member (Fig. 6A; [0055] lines 1-2: the circumference of the thermostatic oven is covered by a heat insulating material 1506), 
wherein the thermostatic bath base is located between the conductive member and the high voltage portion (Fig. 3, 14: indicating the thermostatic oven 102 located between the Al plate 308 and the high voltage power source 8121).

Regarding claim 9, Kojima teaches the conductive member and the high voltage portion are in contact with each other through a first structure (Fig. 8; [0044] lines 3-5: the capillary array is constituted by an array holder portion 401 which attaches the capillary array to the thermostatic oven; Fig. 9; [0044] lines 15-19: in order to set the plurality of capillaries within the thermostatic oven as illustrated, in that while preventing from tangling thereof or from concentrating thereof in a bundle shape, a separator 501 is used) that is composed of a single or a plurality of layers ([0044] line 19: the separator 501 is in a film or plate shape; lines 23-25: the number of separator 501 can be increased depending on the length of the capillary array), and that is made of a second insulating member ([0045] lines 3-9: by means of the holder 401 and the separator 501, even if heat is generated from the capillaries due to the high voltage application on the capillaries during electrophoresis, the heat is dissipated and a temperature increase in the separation medium during the measurement is prevented).

Regarding claim 13, Kojima teaches the second structure is a rubber (Fig. 4-5; [0053] lines 2-5: around the electrode there is provided a recess and an insulative rubber is laid out over the recess so as to closely contact with the projection 1401 in the capillary array holder 1201). 
The designation “heat dissipation” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Kojima teaches a third insulating member between the conductive member and the capillary which is an insulative rubber as presently claimed (Fig. 4-5; [0053] lines 2-5: around the electrode there is provided a recess and an insulative rubber is laid out over the recess so as to closely contact with the projection 1401 in the capillary array holder 1201), and thus capable of being a heat dissipation rubber.

Regarding claim 14, Kojima teaches the apparatus further comprising: 
a thermostatic bath base (Fig. 3; [0042] line 4: the thermostatic oven 102) to which the heater and the conductive member are attached (Fig. 3: indicating the Peltier unit 312 and the Al plate 308 are attached to the thermostatic oven 102), and that is made of a first insulating member (Fig. 6A; [0055] lines 1-2: the circumference of the thermostatic oven is covered by a heat insulating material 1506), 
wherein the thermostatic bath base is located between the conductive member and the high voltage portion (Fig. 3, 14: indicating the thermostatic oven 102 located between the Al plate 308 and the high voltage power source 8121).

Regarding claim 15, Kojima teaches the conductive member and the high voltage portion are in contact with each other through a first structure (Fig. 8; [0044] lines 3-5: the capillary array is constituted by an array holder portion 401 which attaches the capillary array to the thermostatic oven; Fig. 9; [0044] lines 15-19: in order to set the plurality of capillaries within the thermostatic oven as illustrated, in that while preventing from tangling thereof or from concentrating thereof in a bundle shape, a separator 501 is used) that is composed of a single or a plurality of layers ([0044] line 19: the separator 501 is in a film or plate shape; lines 23-25: the number of separator 501 can be increased depending on the length of the capillary array), and that is made of a second insulating member ([0045] lines 3-9: by means of the holder 401 and the separator 501, even if heat is generated from the capillaries due to the high voltage application on the capillaries during electrophoresis, the heat is dissipated and a temperature increase in the separation medium during the measurement is prevented).

Regarding claim 19, Kojima teaches the apparatus further comprising: a thermostatic bath base (Fig. 3; [0042] line 4: the thermostatic oven 102) to which the heater and the conductive member are attached (Fig. 3: indicating the Peltier unit 312 and the Al plate 308 are attached to the thermostatic oven 102); and 
a heat insulating material that is located between the thermostatic bath base and the conductive member (Fig. 3, 6A; [0055] lines 1-2: the circumference of the thermostatic oven is covered by a heat insulating material 1506; here the circumference of the thermostatic oven is deemed to be between the thermostatic oven and the Al plate 308 inside the oven), and that is in contact with the thermostatic bath base (the heat insulating material 1506 is at the circumference of the thermostatic oven and thus in contact with the thermostatic bath base).
Claim(s) 4-6, 10-12, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Maeshima, and further in view of Banerji (U.S. 7,958,736).
Regarding claim 4, Kojima and Maeshima disclose all limitations of claim 1 as applied to claim 1.  Kojima and Maeshima do not explicitly disclose the conductive member is applied with the chamfer.
However, Banerji teaches a thermoelectric device and heat sink assembly with reduced edge heat loss (Title), also known as Peltier devices or Peltier thermoelectric devices (Col. 3, lines 4-5).  The cross section of Fig. 5b shows that the voids 53 are indeed depressions rather than holes extending through the slab, and that the upper edges of the depressions, on the side of the slab facing the thermoelectric modules, are chamfered or beveled 55, which adds to the heat loss prevention effect (Col. 5, lines 46-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kojima and Maeshima by chamfering the conductive member as taught by Banerji because the chamfered conductive member would add the heat loss prevention effect (Col. 5, lines 49-51).

Regarding claim 5, Kojima teaches the apparatus further comprising: 
a thermostatic bath base (Fig. 3; [0042] line 4: the thermostatic oven 102) to which the heater and the conductive member are attached (Fig. 3: indicating the Peltier unit 312 and the Al plate 308 are attached to the thermostatic oven 102), and that is made of a first insulating member (Fig. 6A; [0055] lines 1-2: the circumference of the thermostatic oven is covered by a heat insulating material 1506), 
wherein the thermostatic bath base is located between the conductive member and the high voltage portion (Fig. 3, 14: indicating the thermostatic oven 102 located between the Al plate 308 and the high voltage power source 8121).

Regarding claim 6, Kojima teaches the conductive member and the high voltage portion are in contact with each other through a first structure (Fig. 8; [0044] lines 3-5: the capillary array is constituted by an array holder portion 401 which attaches the capillary array to the thermostatic oven; Fig. 9; [0044] lines 15-19: in order to set the plurality of capillaries within the thermostatic oven as illustrated, in that while preventing from tangling thereof or from concentrating thereof in a bundle shape, a separator 501 is used) that is composed of a single or a plurality of layers ([0044] line 19: the separator 501 is in a film or plate shape; lines 23-25: the number of separator 501 can be increased depending on the length of the capillary array), and that is made of a second insulating member ([0045] lines 3-9: by means of the holder 401 and the separator 501, even if heat is generated from the capillaries due to the high voltage application on the capillaries during electrophoresis, the heat is dissipated and a temperature increase in the separation medium during the measurement is prevented).

Regarding claim 10, Kojima and Maeshima disclose all limitations of claim 7 as applied to claim 7.  Kojima and Maeshima do not explicitly disclose the conductive member is applied with the chamfer.
However, Banerji teaches a thermoelectric device and heat sink assembly with reduced edge heat loss (Title), also known as Peltier devices or Peltier thermoelectric devices (Col. 3, lines 4-5).  The cross section of Fig. 5b shows that the voids 53 are indeed depressions rather than holes extending through the slab, and that the upper edges of the depressions, on the side of the slab facing the thermoelectric modules, are chamfered or beveled 55, which adds to the heat loss prevention effect (Col. 5, lines 46-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kojima and Maeshima by chamfering the conductive member as taught by Banerji because the chamfered conductive member would add the heat loss prevention effect (Col. 5, lines 49-51).

Regarding claim 11, Kojima teaches the apparatus further comprising: 
a thermostatic bath base (Fig. 3; [0042] line 4: the thermostatic oven 102) to which the heater and the conductive member are attached (Fig. 3: indicating the Peltier unit 312 and the Al plate 308 are attached to the thermostatic oven 102), and that is made of a first insulating member (Fig. 6A; [0055] lines 1-2: the circumference of the thermostatic oven is covered by a heat insulating material 1506), 
wherein the thermostatic bath base is located between the conductive member and the high voltage portion (Fig. 3, 14: indicating the thermostatic oven 102 located between the Al plate 308 and the high voltage power source 8121).

Regarding claim 12, Kojima teaches the conductive member and the high voltage portion are in contact with each other through a first structure (Fig. 8; [0044] lines 3-5: the capillary array is constituted by an array holder portion 401 which attaches the capillary array to the thermostatic oven; Fig. 9; [0044] lines 15-19: in order to set the plurality of capillaries within the thermostatic oven as illustrated, in that while preventing from tangling thereof or from concentrating thereof in a bundle shape, a separator 501 is used) that is composed of a single or a plurality of layers ([0044] line 19: the separator 501 is in a film or plate shape; lines 23-25: the number of separator 501 can be increased depending on the length of the capillary array), and that is made of a second insulating member ([0045] lines 3-9: by means of the holder 401 and the separator 501, even if heat is generated from the capillaries due to the high voltage application on the capillaries during electrophoresis, the heat is dissipated and a temperature increase in the separation medium during the measurement is prevented).

Regarding claim 16, Kojima and Maeshima disclose all limitations of claim 13 as applied to claim 13.  Kojima and Maeshima do not explicitly disclose the conductive member is applied with the chamfer.
However, Banerji teaches a thermoelectric device and heat sink assembly with reduced edge heat loss (Title), also known as Peltier devices or Peltier thermoelectric devices (Col. 3, lines 4-5).  The cross section of Fig. 5b shows that the voids 53 are indeed depressions rather than holes extending through the slab, and that the upper edges of the depressions, on the side of the slab facing the thermoelectric modules, are chamfered or beveled 55, which adds to the heat loss prevention effect (Col. 5, lines 46-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kojima and Maeshima by chamfering the conductive member as taught by Banerji because the chamfered conductive member would add the heat loss prevention effect (Col. 5, lines 49-51).

Regarding claim 17, Kojima teaches the apparatus further comprising: 
a thermostatic bath base (Fig. 3; [0042] line 4: the thermostatic oven 102) to which the heater and the conductive member are attached (Fig. 3: indicating the Peltier unit 312 and the Al plate 308 are attached to the thermostatic oven 102), and that is made of a first insulating member (Fig. 6A; [0055] lines 1-2: the circumference of the thermostatic oven is covered by a heat insulating material 1506), 
wherein the thermostatic bath base is located between the conductive member and the high voltage portion (Fig. 3, 14: indicating the thermostatic oven 102 located between the Al plate 308 and the high voltage power source 8121).

Regarding claim 18, Kojima teaches the conductive member and the high voltage portion are in contact with each other through a first structure (Fig. 8; [0044] lines 3-5: the capillary array is constituted by an array holder portion 401 which attaches the capillary array to the thermostatic oven; Fig. 9; [0044] lines 15-19: in order to set the plurality of capillaries within the thermostatic oven as illustrated, in that while preventing from tangling thereof or from concentrating thereof in a bundle shape, a separator 501 is used) that is composed of a single or a plurality of layers ([0044] line 19: the separator 501 is in a film or plate shape; lines 23-25: the number of separator 501 can be increased depending on the length of the capillary array), and that is made of a second insulating member ([0045] lines 3-9: by means of the holder 401 and the separator 501, even if heat is generated from the capillaries due to the high voltage application on the capillaries during electrophoresis, the heat is dissipated and a temperature increase in the separation medium during the measurement is prevented).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Maeshima, and further in view of Inaba (U.S. Patent Pub. 2002/0023839).
Regarding claim 20, Kojima and Maeshima disclose all limitations of claim 1 as applied to claim 1.  Kojima further discloses the conductive member is a metal plate (Fig. 3; [0042] line 3: an aluminum (Al) plate 308).
Kojima and Maeshima do not explicitly disclose the conductive member having a thickness of 1.0-10mm.
However, Inaba teaches an electrophoresis apparatus and a capillary array which can effectively dissipate or draw out heat generated in the capillaries ([0011] lines 2-4).  The capillary array is provided with a heating and cooling means such as Peltier elements and is attached within a thermostatic oven ([0022] lines 1-3); for example, the capillary array 1 is secured to an aluminum plate 31 (Fig. 5A; [0047] lines 4-5).  The aluminum plate having thickness of 1 mm is contacted to the capillary portion in the thermostatic oven ([0022] lines 15-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kojima and Maeshima by adjusting the thickness of the conductive member within the claimed range as suggested by Inaba because that thickness range is suitable for the Al plate, i.e., the conductive member, within the thermostatic oven for capillary electrophoresis apparatus.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). MPEP 2144.05(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795